Cobb, J.
Where on the hearing of an application for a continuance on account of the illness of a party, the evidence introduced was of such a character as to authorize a finding that there had been “several” previous continuances granted the applicant for the same.cause, the judge did not abuse his discretion in overruling the motion to continue ; and this is true though there was no dispute as to the party’s illness and consequent inability to attend court. Stanford v. New England Mortgage Co., 110 Ga. 274, and cit.

Judgment affirmed.


All the Justices concur.